13-2196
    Li v. Lynch
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A087 560 820
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 29th day of January, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    ENKUI LI,
                  Petitioner,

                  v.                                       13-2196
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               David J. Rodkin, Esq., New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Cindy Ferrier, Assistant
                                  Director; Tracie N. Jones, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, DC.



             UPON DUE CONSIDERATION of this petition for review of a

    Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Enkui Li, a native and citizen of the People’s Republic

of China, seeks review of a May 8, 2013, decision of the BIA

affirming an October 12, 2011, decision by an Immigration

Judge (“IJ”) denying Li’s application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Enkui Li, No. A087 560 820

(B.I.A. May 8, 2013), aff’g   A087 560 820 (Immig. Ct. N.Y.

City Oct. 12, 2011).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA’s decision.     Guan

v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).   The

applicable standards of review are well established.     See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    For applications such as Li’s, governed by the REAL ID

Act of 2005, the agency may, “[c]onsidering the totality of

the circumstances,” base a credibility finding on the

applicant’s “demeanor, candor, or responsiveness,” the

plausibility of his account, and inconsistencies in his

                              2
statements, “without regard to whether” they go “to the

heart of the applicant’s claim.”   8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

F.3d 162, 167 (2d Cir. 2008) (per curiam).     We “defer . . .

to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no

reasonable fact-finder could make” such a ruling.     Xiu Xia

Lin, 534 F.3d at 167.

    Here, the IJ reasonably based the adverse credibility

determination on Li’s demeanor and inconsistent testimony.

We defer to the IJ’s demeanor finding particularly where, as

here, the IJ’s observations “are supported by specific

examples of inconsistent testimony.”     Li Hua Lin v. U.S.

Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).     As the

agency found, Li testified that the authorities in China

were not looking for him, but then testified that they came

to his home frequently.   The agency reasonably rejected Li’s

explanation for the inconsistency--namely, that the

government’s questions were confusing.     See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Further, Li’s

testimony as to the date his wife was questioned by Chinese

authorities was different from the date he included on his


                              3
asylum application.   As the inconsistencies called Li’s

testimony into question, the agency reasonably relied on the

lack of any corroboration of Li’s political activities as

further undermining his credibility.   See Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per curiam).

    Ultimately, the negative demeanor finding, the

inconsistencies between the testimony and asylum

application, and the lack of corroboration--all of which

call into question whether the Chinese government is aware

or likely to become aware of Li’s political activities--

provide substantial evidence for the agency’s adverse

credibility determination.   Xiu Xia Lin, 534 F.3d at 167.

As the only evidence of a threat to Li’s life or freedom

depended upon his credibility, the adverse credibility

determination in this case necessarily precludes success on

his claims for asylum, withholding of removal and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 155-57 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              4